                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PAUL DAVID JOHNSON,                               Case No. 14-cv-04958-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION TO
                                                 v.                                          COMPEL PRODUCTION OF
                                   9
                                                                                             DOCUMENTS
                                  10       JOSEPH CHUDY,
                                                                                             Re: ECF No. 61
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a California prisoner currently incarcerated at Correctional Training Facility, filed

                                  14   this pro se civil rights action under 42 U.S.C. § 1983, alleging that Dr. Chudy was deliberately

                                  15   indifferent to his serious medical needs. On June 28, 2017, the Court dismissed this action with

                                  16   prejudice as time-barred, finding that, on its face, the second amended complaint indicated that

                                  17   Plaintiff’s claims were time-barred and further amendment would be futile. ECF No. 49. That

                                  18   same day, the Court entered judgment in favor of Dr. Chudy. ECF No. 50. On July 5, 2017,

                                  19   Plaintiff filed a notice of appeal with the Ninth Circuit Court of Appeals. ECF No. 51. Plaintiff’s

                                  20   appeal is still currently pending with the Ninth Circuit.

                                  21          On July 10, 2019, two years after this action was dismissed, Plaintiff filed a motion to

                                  22   compel documents pursuant to California’s Information Practices Act, Cal. Civil Code § 1798.34, 1

                                  23   and pursuant to California’s Public Records Act, Cal. Gov’t Code § 6252 et seq. ECF No. 61.

                                  24   Plaintiff seeks to compel Defendant Chudy to produce documents related to any “all records,

                                  25

                                  26   1
                                        Plaintiff has mistakenly identified Cal. Civil Code § 1798.34 as the “Freedom of Information
                                  27   Act.” See generally ECF No. 61. Cal. Civil Code § 1798 et seq. is the Information Practices Act
                                       of 1977 and it addresses an individual’s right to privacy and an individual’s right to access his or
                                  28   her personal information that is maintained by state agencies. See generally Cal. Civil Code §
                                       1798 et seq.
                                   1   investigations, malpractice, negligence and failure to properly diagnose or treat wrongdoings

                                   2   disciplinary actions (sic) from January 2005 to September 2009.” ECF No. 61 at 1. The Court

                                   3   DENIES Plaintiff’s motion to compel because the filing of the notice of appeal divested this Court

                                   4   of jurisdiction over the matters being appealed. Natural Res. Def. Council, Inc. v. Southwest

                                   5   Marine Inc., 242 F.3d 1163, 1166 (9th Cir. 2001) (citing Griggs v. Provident Consumer Discount

                                   6   Co., 459 U.S. 56, 58 (1982)). Plaintiff appears to be seeking additional discovery related to his

                                   7   claim that Dr. Chudy was deliberately indifferent to his serious medical needs, which is the subject

                                   8   of this action. Accordingly, the Court is without jurisdiction to consider this motion.

                                   9          This order terminates ECF No. 61. This case remains closed.

                                  10          IT IS SO ORDERED.

                                  11   Dated: August 14, 2019
                                                                                        ______________________________________
                                  12
Northern District of California




                                                                                                      JON S. TIGAR
 United States District Court




                                  13                                                            United States District Judge

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
